cca_2013032508574101 id uilc number release date third party communication none date of communication not applicable from sent monday date am to cc bcc subject re issue whether a partner is really a partner this is a substantive question under ----- jurisdiction -------- or ----------- in that division may be able to help you generally we look to the supreme court tests in the culbertson and tower cases to determine whether a person is a partner for federal tax purposes a person is a partner if he joins together with others capital or services in a trade_or_business for profit jurisdictionally the status of a listed partner as a partner is a partnership_item under 118_tc_541 thus this determination would be subject_to your fpaa we also determine self-employment_income for certain pass-thru partners if the ultimate tax paying indirect_partner would be subject_to self-employment_tax from the partnership see olsen v commissioner t c memo the status of your pass-thru_partner for this purpose is under --------- jurisdiction- but i suspect that if your pass-thru_partner is a disregarded_entity its owner would be subject_to self-employment_tax and we would consequently have to determine the pass-thru partner’s share of self- employment income in this proceeding
